Exhibit 99.1 OFFICE OF THE UNITED STATES TRUSTEE - REGION 3 POST-CONFIRMATION QUARTERLY SUMMARY REPORT This Report is to be submitted for all bank accounts that are presently maintained by the post confirmation debtor. Debtor's Name: Nuo Therapeutics, Inc. Bank: Capital One Bankruptcy Number: 16-10192 (MFW)Account Number: All accounts Date of Confirmation: May 5, 2016 (Effective Date) Account Type: checking (operating), money market, CD Reporting Period (month/year): October 1, 2016 – December 31, 2016 Beginning Cash Balance: $ 3,928,729 All receipts received by the debtor: Cash Sales: $ 22,965 Collection of Accounts Receivable: $ 637,699 Proceeds from Litigation (settlement or otherwise): $ 0 Sale of Debtor's Assets: $ 100,000 Capital Infusion pursuant to the Plan: $ 0 Total of cash received: $ 760,664 Total of cash available: $4,689,393 Less all disbursements or payments (including payments made under the confirmed plan) made by the Debtor: Disbursements made under the plan, excluding the administrative claims of bankruptcy professionals:$ 4,172 Disbursements made pursuant to the administrative claims of bankruptcy professionals:$0 All other disbursements made in the ordinary course:$ 2,011,708 Total Disbursements $ 2,015,880 Ending Cash Balance $2,673,513 Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of perjury that the foregoing is true and correct to the best of my knowledge and belief. 01-31-2017 /s/ David E. Jorden Date David E. Jorden - CEO/CFO Debtor: Nuo Therapeutics, Inc. Case Number: 16-10192 In re Nuo Therapeutics, Inc. Case No. 16-10192 (MFW) Debtor Reporting Period: December 31, 2016 QOR CONSOLIDATED BALANCE SHEET (UNAUDITED) 1 Line item Current period ASSETS Current assets Cash and cash equivalents and restricted cash 2,673,513 Accounts receivable 101,054 Other receivables 576,069 Inventory 75,358 Deposits 170,229 Prepaid expenses 230,071 Deferred costs, current portion - Total current assets 3,826,294 Property, plant and equipment Aurix centrifuges 405,096 Computer and office equipment 17,436 Furniture and fixtures 31,452 Production equipment 34,899 Leasehold improvements 404,265 Software 257,619 Less: Accumulated depreciation (664,651 ) Net property, plant and equipment 486,116 Other assets Investment, Aldagen 1 - Intangible assets, net of accumulated amortization 7,840,408 Goodwill 2,079,284 Other long-term assets 278,730 Total other assets 10,198,422 TOTAL ASSETS 14,510,832 LIABILITIES AND OWNERS' EQUITY Liabilities not subject to compromise Accounts payable 410,553 Accrued compensation and benefits 90,374 Accrued expenses 836,323 Accrued taxes 18,655 Customer deposits - Other long-term liabilities 123,434 Total liabilities not subject to compromise 1,479,339 Liabilities subject to compromise Accounts payable 27,799 Accrued compensation and benefits - Accrued expenses 612 Accrued taxes 16,722 Customer deposits 70,737 Other long-term liabilities - Total liabilities subject to compromise 115,870 Shareholders' equity Common stock 993 Preferred Stock 3 Additional paid-in capital 18,105,657 Retained earnings / (losses), post-emergence (5,191,030 ) Total shareholders' equity 12,915,623 TOTAL LIABILITIES AND OWNERS' EQUITY 14,510,832 1. The accounting systems are not principally designed to produce reports that are consistent with the requirements of the Office of the United States Trustee. The numbers presented in this schedule are subject to change as additional information is made available. The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information contained herein is unaudited, subject to future adjustments and should not be considered as consistent with generally accepted accounting principles (GAAP). NOTE: The unaudited balance sheet reported for December 31, 2016, includes the accounts of Nuo Therapeutics, Inc. and its wholly-owned and controlled subsidiary Aldagen, Inc. ("Aldagen"). All significant inter-company accounts and transactions have been eliminated in consolidation.
